 1 MCGREGOR W. SCOTT
   United States Attorney
 2 TIMOTHY H. DELGADO
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-0232-JAM
12                                 Plaintiff,            STIPULATION AND ORDER TO CONTINUE
                                                         STATUS CONFERENCE
13                          v.
                                                         Date:      February 25, 2020
14   FRANK JONATHAN GUZMAN, and                          Time:      9:15 a.m.
     JOSE CRUZ IVAN AISPURO,                             Judge:     Hon. John A. Mendez
15
                                  Defendants.
16

17

18          Plaintiff United States of America, through its undersigned counsel, and defendants Frank

19 Jonathan Guzman and Jose Cruz Ivan Aispuro, through their respective counsel of record, stipulate that

20 the status conference currently set for February 25, 2020, be continued to April 14, 2020, at 9:15 a.m.

21          On December 19, 2019, both defendants were arraigned on the seven-count Indictment. (Dkt.

22 Nos. 16, 19.) Since that time, the United States has produced to the defense discovery that includes over

23 200 pages of reports and memoranda, over 600 photos, and dozens of audio, video, and multimedia files

24 from throughout this investigation. Both defense counsel require additional time to review these

25 materials, time to confer with their clients, time to conduct further research and investigation about the

26 charged offenses, and time to otherwise prepare for trial. In addition, defense counsel require additional

27 time to review the potential implications of the First Step Act and to discuss the matter with their clients.

28 / / /

      STIPULATION AND (PROPOSED) ORDER                   1
      TO CONTINUE STATUS CONFERENCE
 1          Based on the foregoing, the parties stipulate that the status conference currently set for February

 2 25, 2020, be continued to April 14, 2020, at 9:15 a.m. The parties further agree that time under the

 3 Speedy Trial Act should be excluded from the date the date of this filing to and including April 14, 2020,

 4 under 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable time to prepare] and General Order 479, Local

 5 Code T4, based on continuity of counsel and defense preparation.

 6          Counsel and the defendants also agree that the ends of justice served by the Court granting the

 7 requested continuance outweigh the best interests of the public and the defendants in a speedy trial.

 8                                                        Respectfully submitted,

 9

10 Dated: February 20, 2020                               _/s/ Timothy H. Delgado_____________
                                                          TIMOTHY H. DELGADO
11                                                        Assistant United States Attorney
                                                          Attorney for plaintiff United States
12

13
     Dated: February 20, 2020                             _/s/ THD for Kelly Babineau_________
14                                                        KELLY BABINEAU
                                                          The Law Office of Kelly Babineau, APC
15                                                        Attorney for defendant Frank J. Guzman
16

17 Dated: February 20, 2020                               _/s/ THD for David W. Dratman______
                                                          DAVID W. DRATMAN
18                                                        Attorney at Law
                                                          Attorney for defendant Jose Cruz Ivan Aispuro
19

20

21

22

23

24

25

26

27

28

      STIPULATION AND (PROPOSED) ORDER                   2
      TO CONTINUE STATUS CONFERENCE
 1                                                     ORDER

 2          The Court, having received and considered the parties’ stipulation, and good cause appearing

 3 therefore, adopts the parties’ stipulation in its entirety as its order. The Court specifically finds that the

 4 failure to grant a continuance in this case would deny counsel reasonable time necessary for effective

 5 preparation, taking into account the exercise of due diligence. The Court finds that the ends of justice

 6 are served by granting the requested continuance and outweigh the best interests of the public and the

 7 Defendants in a speedy trial.

 8          The Court orders that the time from the date the parties stipulated, to and including April 14,

 9 2020, shall be excluded from computation of time within which the trial in this case must be commenced

10 under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) [reasonable time for

11 counsel to prepare] and General Order 479 (Local Code T4). It is further ordered that the February 25,

12 2020 status conference be continued until April 14, 2020, at 9:15 a.m.

13

14 Dated: February 20, 2020                                /s/ John A. Mendez____________
                                                           Hon. John A. Mendez
15                                                         United States District Court Judge
16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION AND (PROPOSED) ORDER                     3
      TO CONTINUE STATUS CONFERENCE
